Case 20-30313-tnw          Doc 24    Filed 12/11/20 Entered 12/11/20 10:25:05            Desc Main
                                     Document     Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF KENTUCKY


In re:
Deniece Latrina Bell,                                                 Case No. 20-30313-tnw
Debtor.
                         RESPONSE TO DEBTOR’S MOTION TO COMPEL
         Now Comes Capital One Auto Finance, a division of Capital One, N.A. (“Respondent”),

by it counsel, Evan Lincoln Moscov, and for its Response to Debtor’s Motion to Compel, states

as follows:

         1. Respondent was unaware of the location of the Vehicle until it was served with the

              Debtor’s December 2, 2020 Motion to Compel.

         2. Respondent has already assigned the Vehicle for repossession since December 2, 2020.

         3. Accordingly, the Vehicle should be retrieved in a prompt manner.

         4. Thus, Debtor’s Motion to Compel should be denied since Respondent has acted

              reasonable under the circumstances, the Motion should be moot in short order and the

              Motion fails to contain specific facts that warrant the granting of a Motion to Compel.

              WHEREFORE, Capital One Auto Finance, a division of Capital One, N.A., prays for

         the entry of an order denying Debtor’s Motion to Compel.

                                                               /s/ Evan L. Moscov
                                                               Evan L. Moscov
                                                               Kentucky Bar No. 94835
                                                               325 Washington St., Ste. 303
                                                               Waukegan, IL 60085
                                                               312.969.1977
                                                               evan.moscov@moscovlaw.com
Case 20-30313-tnw      Doc 24     Filed 12/11/20 Entered 12/11/20 10:25:05              Desc Main
                                  Document     Page 2 of 2



                                   CERTIFICATE OF SERVICE
      I hereby certify that on December 11, 2020 a copy of the foregoing was sent via first
      class U.S. Mail, postage pre-paid, to the following individual:
      DeNiece Latrina Bell
      130 Tuscany Ln
      Frankfort, KY 40601-3700
      I hereby certify that on December 11, 2020 a copy of the foregoing was filed electronically.
      Notice of this filing will be sent to the following parties through the Court's Electronic Case
      Filing System. Parties may access this filing through the Court's system.
      Ryan R. Atkinson
      1608 Harrodsburg Road
      Lexington, KY 40504
      Beverly M. Burden
      PO Box 2204
      Lexington, KY 40588
      U.S. Trustee
      100 E Vine St #500
      Lexington, KY 40507




      /s/ Evan L. Moscov
      Evan L. Moscov
